 


115 HRES 830 EH: Providing for consideration of the bill (H.R. 5192) to authorize the Commissioner of Social Security to provide confirmation of fraud protection data to certain permitted entities, and for other purposes.
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 830 
In the House of Representatives, U. S.,

April 17, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5192) to authorize the Commissioner of Social Security to provide confirmation of fraud protection data to certain permitted entities, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5192) to authorize the Commissioner of Social Security to provide confirmation of fraud protection data to certain permitted entities, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–68 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 